611 F.2d 623
UNITED STATES of America, Plaintiff-Appellee,v.Albert Keith WEBSTER, Defendant-Appellant.
No. 79-5013.
United States Court of Appeals,Fifth Circuit.
Jan. 21, 1980.

Charles I. Poole, Miami, Fla.  (Court-appointed), for defendant-appellant.
Samuel J. Smargon, Linda Collins Hertz, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion November 14, 1979, 5 Cir., 1979, 606 F.2d 581).
Before COLEMAN, Chief Judge, BROWN, GOLDBERG, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, JR., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON and THOMAS A. CLARK, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.